Citation Nr: 0903062	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, claimed as hallux valgus, sesamoiditis, and 
neuroma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from October 1973 to October 
1976, November 2001 to May 2002, June 2002 to February 2003, 
and February 2003 to September 2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  In June 2008, the Board remanded this 
issue for additional evidentiary development.  This case has 
since been returned to the Board for further appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's last remand, an examination was 
ordered to clarify the etiology of the veteran's foot 
condition and to determine whether, if it preexisted service, 
it had been aggravated by service.  The remand instructions 
stated that the examiner should conduct a thorough 
examination of the veteran's feet and provide a diagnosis for 
any pathology found.  

On VA examination in August 2008, the examiner noted, among 
other findings, that the veteran had mild degenerative 
changes in each foot.  While he discussed the etiology and 
severity of the veteran's biomechanical foot disabilities, 
the examiner did not provide an opinion as to whether the 
degenerative changes that were discovered may be related to 
service.  When any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, another remand is 
required to clarify the etiology of the degenerative changes 
in the veteran's feet noted at the examination.

The Board also finds that additional clarification is needed 
on remand.  As noted in the July 2008 remand, the conditions 
for which the veteran is now seeking compensation were not 
noted on his entrance physical examination.  

For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132.  To rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA meets both of these burdens.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

The questions posed by the Board in the previous remand 
should have been phrased using the clear and unmistakable 
evidence standard.  Another VA examination is warranted in 
order to clarify the etiology of the veteran's foot condition 
and to determine whether it existed prior to service and if 
so, whether it increased in severity during or because of his 
military service beyond the natural progression of the 
condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370, 375 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any foot disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should conduct 
a thorough examination of both feet and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

Does the veteran have a current foot 
disorder, to include bunions, 
sesamoiditis, neuroma and degenerative 
changes, and, if so:

(i) does the evidence of record clearly 
and unmistakably show that the veteran 
had a foot disorder that existed prior to 
his military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(iii) if the answer is no, is it at least 
as likely as not that any currently 
diagnosed foot disorder had its onset in 
service?  

The examiner is requested to provide a 
rationale for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




